Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00101-CR

                                    Brandon MASTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR4792W
                      Honorable Kevin M. O’Connell, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 9, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice